Mabshall, J.
The questions presented in this case are identical with those presented and decided at this term in Franey v. Warner, ante, p. 222. The amount of stock subscribed for was $500; hence .the plaintiff’s share of the profits made and fraudulently retained by the appellants was .$141.91, which sum plaintiff should have judgment for on the facts found. The judgment rendered against appellants for -the full amount of money paid by plaintiff upon his stock *239was erroneous, for the reasons stated in Franey v. Warner, supra.
By the Court.— The judgment of the circuit court as to the-appellants is reversed, and the cause remanded with directions to render judgment in accordance with this opinion.